Citation Nr: 1043428	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for Huntington's disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from April 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied entitlement to the benefit currently 
sought on appeal.

This appeal was subject to a prior remand by the Board in August 
2008 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has been 
returned to the Board for further appellate review.  

By decision issued in March 2009, the Board denied the present 
claim of service connection for Huntington's disease.  The 
Veteran then appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated December 29, 2009 
granted a Joint Motion for Remand (JMR or Joint Motion).  
Pursuant to instructions included in that Joint Motion, the Board 
sought an expert medical opinion in regard to this case.  That 
opinion is now of record, and the case is again returned for 
adjudication. 


FINDINGS OF FACT

1.  A preponderance of the evidence shows that clinical onset of 
the Veteran's currently diagnosed Huntington's disease occurred 
after the conclusion of his active military service.  

2.  There is no credible evidence that this disease manifested to 
a compensable degree within one year following discharge from 
active military service.  


CONCLUSION OF LAW

Huntington's disease was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

In correspondence dated in July 2005 and October 2008, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim of service connection for Huntington's 
disease and described information and evidence that VA would seek 
to provide, as well as information and evidence that the Veteran 
was expected to provide.  

The October 2008 notice letter further notified the Veteran of 
the process by which initial disability ratings and effective 
dates would be established should service connection be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was delivered after the initial denial of 
the claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in the December 2008 statement of the case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification letter followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was not 
precluded from participating effectively in the processing of his 
claim and the late notice did not affect the essential fairness 
of the decision.  
VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  A specialized medical opinion has also been sought in 
conjunction with this claim.  The medical evidence of record is 
considered adequate for purposes of a service connection 
determination as the medical opinions are based on consideration 
of the appellant's prior medical and lay history and describe the 
relevant disability in sufficient detail to enable the Board to 
reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to 
assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for Huntington's disease, 
which he contends initially manifested during his active military 
service.  In order to establish direct service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(holding that the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Presumptive service connection may also be granted when an 
applicable chronic disease, such as an organic disease of the 
nervous system, manifests itself to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).
A claimant will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991).  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).   

In the present case, the Veteran was genetically diagnosed with 
Huntington's disease in February 2004 after other members of his 
family were diagnosed with this disease.  VA treatment note, June 
2005.  Thus, the existence of a current disability is 
established.  The primary question in this instance is whether 
the Veteran's diagnosed Huntington's disease is related to his 
military service in any way.  In this regard, the Veteran asserts 
that his disease first manifested over a decade prior to its 
diagnosis with symptoms of mood swings and involuntary movements, 
mainly in the feet, which he experienced during his military 
service.  See Private treatment record, September 2005.  

Initially, the Board notes that no defects, infirmities, or 
disorders were noted at the Veteran's service entrance 
examination; thus, the Veteran is presumed to have been in sound 
condition at that time.  See January 1989 Enlistment Examination 
Report; 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also 
Monroe, 4 Vet. App. at 515; Green, 1 Vet. App. at 322.   

A thorough review of the Veteran's service treatment records 
reveals that in an April 1990 Occupational Health  Examination 
self-report form, the Veteran endorsed experiencing weakness, 
lack of concentration, and "worries a lot" among other 
complaints such as headaches and nasal irritation.  No symptoms 
are endorsed from the list of potential neurological symptoms 
including weakness/paralysis, shaking, tingling/numbness, and 
coordination problems.  The Veteran again expressly denied 
experiencing shaking of any part of the body in another location 
on the same form.  Interim history, AF Form 2768, April 1990.  

Thereafter, at the time of the Veteran's separation examination 
in August 1991, the Veteran explicitly denied symptoms of foot 
trouble, neuritis, epilepsy or fits, nervous trouble of any sort, 
and various other psychiatric symptoms.  Service treatment 
records.  There is no evidence in the service treatment records 
that the Veteran ever reported or sought treatment for 
involuntary movements of any part of the body during his military 
service.  Instead, as already stated, he expressly denied 
experiencing "shaking" of any part of the body in the 
contemporaneous records.

The Board acknowledges that this Veteran is competent to describe 
observable symptoms that he has personally experienced, to 
include the aforementioned lack of concentration, excessive 
worry, and involuntary movement of the extremities.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) 
(2010).  The Board also finds the lay evidence presented by the 
Veteran to be credible with regard to the symptoms of lack of 
concentration and excessive worry experienced during service.  
These symptoms are also documented in the contemporaneous service 
treatment records.  The Board, however, does not find the 
Veteran's report of experiencing involuntary movement of the 
extremities during service to be credible.  First, the Board 
finds it unlikely that relatively unusual symptoms such as 
involuntary movements of the extremities would not be reported to 
medical practitioners, particularly as this Veteran is shown to 
have sought medical treatment on a somewhat regular basis for 
other more common symptoms such as diarrhea, runny nose, etc.  In 
addition, the Veteran explicitly denied experiencing "shaking" 
of any part of the body in contemporaneous records.  Credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bias, personal interest, and other 
factors.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Furthermore, the Board finds that the weight of the probative 
medical evidence of record is against a finding of a medical 
relationship or nexus between an in-service disease or injury and 
the current disability.  To this end, in a September 2005 
treatment notation, a private provider references the Veteran's 
claim of service connection to establish VA benefits to assist 
with treatment and medication and states "It appears that the 
patient was discharged from military service in approximately 
1991 and his earliest symptoms of Huntington disease appeared to 
precede that discharge and occurred while he was on active duty.  
These consisted of involuntary movements of the extremities, 
primarily of the feet, as well as frequent mood swings."  This 
provider presents no medical basis for this finding, and appears 
instead to base his conclusion solely upon the lay recollection 
of the Veteran.  Reliance on a veteran's statements may injure 
the credibility of a medical report if the Board determines that 
the Veteran's statements lack credibility.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  In other words, the Board may reject a 
medical opinion that is based on facts provided by a veteran if 
those facts have been found to be inaccurate or incredible based 
upon other evidence of record.  Id.; Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

Due to the medical nuances of this case with regard to the timing 
of clinical onset of disease and any potential early 
manifestations thereof, the Board requested a specialized medical 
opinion in July 2010, specifically to include consideration of 
the Veteran's credible lay history of in-service concentration 
and worry problems.  In response to the Board's request, a 
physician board-certified in neurology with special 
qualifications in clinical neurophysiology, and board-certified 
in neuromuscular and electrodiagnostic medicine in addition to 
other specialties, opined in regard to this case.  This physician 
summarized the lay and medical history of record, including the 
September 2005 opinion provided by the Veteran's private 
practitioner.  She also recorded the Veteran's lay history of 
noticing movements in his toes since military service.  

In consideration of all of the evidence of record, the reviewing 
specialist provided an expert medical opinion that "it is less 
likely than not (49% or less) that the veteran's Huntington's 
disease manifested during service."  She supported this opinion 
with evidence that the Veteran did not complain of movements in 
his legs during various visits for medical treatment during 
service, and that the reported symptoms of concentration and 
worry problems are "nonspecific" and "so common as to be 
practically universal, and cannot be considered significant 
evidence of the presence of Huntington's disease."  Expert 
medical opinion, July 2010.  

In addition, she stated "In my opinion it is likely that the 
clinical onset of the veteran's Huntington's disease began after 
his military service.  Not only did the veteran have no recorded 
symptoms, suspicious for Huntington's disease, while in service, 
but it would be extraordinarily rare for Huntington's disease to 
present at the age of 18-20 (the age at which the patient was in 
service)."  Id.    

The examiner proceeded to provide a summary of recognized medical 
treatise evidence, with citation thereto, explaining that the 
mean age of onset for neurological symptoms of Huntington's 
disease is 46 years of age, with a range of 22-65, across eight 
different studies.  A more recent study of 510 patients was 
notable for a mean age of neurological symptoms beginning at 59 
years of age.  Thus, the specialist opined that "despite the 
veteran's claims, it would be unlikely that his remembered 
symptoms reflected the initial manifestations of Huntington's 
disease."  Id.  

The Board affords more probative weight to this expert medical 
opinion, as it is rendered by a specialist in the field and 
contains a thorough medical rationale supporting her conclusion.  
In fact, a Huntington's disease fact sheet submitted by the 
Veteran concurs that symptoms of this hereditary disorder of the 
central nervous system "typically appear in adult life between 
the ages of 35 and 45."  This Veteran was discharged from active 
military service before his twentieth birthday.  Compare VA Form 
21-526, Veteran's Application for Compensation or Pension, June 
2005 (showing date of birth) with Air Force Form 100, Request and 
Authorization for Separation, August 1991 (indicating date of 
discharge).  

Based upon the foregoing, the Board finds that in consideration 
of all the evidence of record, the weight of the evidence in this 
appeal is against a determination that the Veteran's Huntington's 
disease manifested during his active military service or within a 
one year presumptive period following military discharge.  The 
Veteran was diagnosed with Huntington's disease over a decade 
after his discharge from military service and a preponderance of 
the evidence shows no medical relationship between the Veteran's 
military service and his current disability.  Thus, service 
connection for Huntington's disease is not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  
The Board has considered the applicability of the benefit of the 
doubt doctrine in this case.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for Huntington's disease.  As 
such, that doctrine is not applicable in the instant appeal and 
his claim must be denied.  


ORDER

Service connection for Huntington's disease is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


